               Case 2:19-cv-01410-JCC Document 70 Filed 04/16/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9          RODNEY WHEELER,                                    CASE NO. C19-1410-JCC
10                                 Plaintiff,
                                                               MINUTE ORDER
11                  v.

12          KING COUNTY,
13                                 Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on the parties’ notice of settlement (Dkt. No. 68.) The

18 parties represent that they have resolved all claims and agree that all deadlines in this litigation

19 should be stayed. (Id. at 1.) Accordingly, all deadlines are STAYED in this matter pending the

20 filing of a stipulation of dismissal.

21

22          DATED this 16th day of April 2021.

23                                                           William M. McCool
                                                             Clerk of Court
24
                                                             /s/Paula McNabb
25                                                           Deputy Clerk
26



     MINUTE ORDER, C19-1410-JCC
     PAGE - 1
